TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-17-00651-CR



                              Demonte Charles Fearce, Appellant

                                                 v.

                                  The State of Texas, Appellee


      FROM THE DISTRICT COURT OF BELL COUNTY, 426TH JUDICIAL DISTRICT
         NO. 77059, THE HONORABLE FANCY H. JEZEK, JUDGE PRESIDING



                            MEMORANDUM OPINION


               Appellant Demonte Charles Fearce seeks to appeal from a judgment of conviction

for evading arrest or detention with a vehicle. See Tex. Penal Code § 38.04(B)(2)(A). The trial court

has certified that this is a plea-bargain case and appellant has no right of appeal. Accordingly, the

appeal is dismissed for want of jurisdiction. See Tex. R. App. P. 25.2(a)(2), (d).



                                              __________________________________________
                                              Melissa Goodwin, Justice

Before Chief Justice Rose, Justices Pemberton and Goodwin

Dismissed for Want of Jurisdiction

Filed: November 2, 2017

Do Not Publish